BLD-091                                                            NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-4498
                                       ___________


                                IN RE: JAY L. THOMAS,
                                                  Petitioner

                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2-11-cv-03905)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  January 20, 2012
              Before: SCIRICA, SMITH and CHAGARES, Circuit Judges

                                 (Filed: February 8, 2012)
                                         _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM.

       Jay Thomas, proceeding pro se, has filed a petition for a writ of mandamus asking

this Court to direct the Clerk of the United States District Court for the District of New

Jersey to enter a default judgment in a civil action Thomas filed in that court. For the

reasons that follow, we will deny the petition.

       Thomas filed a complaint in District Court against Northeastern University. On

July 27, 2011, the District Court dismissed Thomas’ complaint pursuant to 28 U.S.C.
§ 1915(e). Thomas appealed. While his appeal was pending, Thomas filed motions for

leave to file an amended complaint and a motion for a default judgment. On December

15, 2011, the District Court dismissed Thomas’ motions for lack of jurisdiction in light of

his pending appeal. Thomas appealed the December 15, 2011, order. On January 10,

2012, this Court affirmed the District Court’s July 27, 2011, order dismissing Thomas’

original complaint. His appeal of the December 15, 2011, order is pending.

       On December 20, 2011, Thomas filed in this Court a “Petition or Application for

Writ of Madamus[sic] for Default Judgment 28 USC 1651” asking us to compel the Clerk

of the District Court to enter a default judgment in his underlying action. The writ of

mandamus traditionally “has been used ‘to confine an inferior court to a lawful exercise

of its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to

do so.’” In re Patenaude, 210 F.3d 135, 140 (3d Cir. 2000) (citations omitted). “The writ

is a drastic remedy that ‘is seldom issued and its use is discouraged.’” Id. (citations

omitted). A petitioner must show that he has no other adequate means to attain the

desired relief and that the right to a writ is clear and indisputable. Id. at 141.

       Thomas has not made such a showing. Thomas’ appeal of the District Court order

denying his motion for a default judgment is pending. Because Thomas has other

adequate means to attain relief, a writ of mandamus is not available.

       Accordingly, the petition for a writ of mandamus will be denied.




                                               2